DETAILED ACTION
This action is in response to a correspondence filed on 01/07/2021.
Claims 4, 11, and 17 are cancelled.
Claims 1, 2, 6-9, 13-16, and 19-20 are amended.
Claims 1-3, 5-10, 12-16 and 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2021 with respect to claim 1 being rejected under 35 U.S.C. 103(a) as being unpatentable over Millar in view of Sevilla  have been fully considered but they are not persuasive for at least the following reasons:
Applicant’s Arguments:
In a response filed on 01/07/2021, the Applicant disagrees with the Examiner’s reliance upon Millar and Sevilla to address the features of the claimed invention. More specifically, the Applicant argues that Millar does not disclose that the NDN system architecture includes a DNS server that determines whether an incoming message is a DNS request or an interest message. Consequently, the Applicant argues that Millar does not disclose “determining whether the request is a domain name request or a content request” as recited in amended claim 1. The Applicant further goes on to argue that Sevilla does not cure the deficiencies of Millar, and therefore neither Millar nor Sevilla can be interpreted as teaching or suggesting the above features of amended claim 1. The Applicant therefore believes that amended claim 1 and all claims dependent thereon are in condition for allowance in view of the cited references.

Examiner’s response:
The Applicant’s arguments have been fully reviewed and considered, however, the Examiner disagrees with the Applicant assertions. First, the Examiner points that the Applicant’s arguments regarding the now amended claim 1 in view of Millar and Sevilla is erroneous. The Applicant has argued that neither Millar nor Sevilla teaches nor suggests the limitation: “determining whether the request is a domain name request or a content request” as recited in amended claim 1. However, this limitation is nowhere to be found in the newly amended claim 1. In fact, claim 1 merely requires the following limitation: “determining the request is a content request”. That is, claim 1 and all other subsequent independent claims only require determining whether the request received is of one type, i.e. a content request. None of these claims suggest or teach an alternative type of request received from the client. Secondly, even assuming arguendo that the newly amended claim now in fact disclosed the limitation argued by the Applicant, this feature is disclosed in the Millar reference. Particularly, Millar teaches in [0025] and [0032] a method comprising receiving, via an Information Centric Networking (ICN) network interface (see Abstract), an initial request from a client device 130, wherein the initial request is an “interest packet” for a data object. The “interest packet” in this instance is interpreted as the content request, which are messages for requesting data/content (see [0023]). This interpretation is analogous to the Applicant’s own disclosure and definition of a “content request”, wherein the specification of the present invention defines the “content request” in this manner (see emphasis):
[0021] At (2), the client 9 sends to the DNDN network 13 a content request message 33 requesting the content 25. In embodiments, the content request message 33 is an ICN interest packet intercepted by the DNDN network 13 and routed to DNS server 15.
Therefore, the interest packet included in the message request of Millar is analogous to the content request message claimed by the present invention. Therefore, this limitation is taught by Millar. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Examiner’s note: The subject matter of claims 2, 3, 6, 8, 9, 10, 13, 15-17 and 19 require a DNS server in a Domain Name Data Networking (DNDN) content delivery system. The term DNDN appears to be a term coined by the Applicant, and the Applicant has defined the term as an “architecture that provides ICN architecture that uses the DNS to store and retrieve content by name, rather than by location. Content in the DNDN network is cached at DNS servers along with resource records to optimize performance and reduce latency” (see [0014]). Given the broadest reasonable interpretation, the Examiner interprets the term DNDN to be a network architecture adapted to store content data in a DNS server and deliver content data upon request to one or more client devices based on a unique identifier associated with the requested content rather than having to reference a specific, physical location where that data is to be retrieved from, i.e. hosts. The Examiner has identified a similar architecture in an ICN network in Millar (US 20160380986) 


Claim 1-3, 5-6, 8-10, 12-13, 15-16, and 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 20160380986) in view of Sevilla et al. “iDNS: Enabling Information Centric Networking Through The DNS”, hereinafter Sevilla.
Regarding claim 1, Millar teaches a system (Fig. 1 NDN router 140) comprising:
a processor, 
a data storage device including:
A content cache that stores one or more instances of content objects (see [0025]: As discussed above, the system architecture 100 may allow a NDN router 140 to store (e.g., cache) NDN data objects in its cache 141); and 
program instructions stored on the data storage device that, when executed by the processor, control the system to perform operations comprising: 
obtaining a content object having a unique identifier (see [0025]: NDN router 140 receives the data object (i.e. content object) 136 from the server 110; [0038]: For example, the server 110 may transmit one or more data objects 215 identified by the one or more names (i.e. unique identifier) in the one or more interest messages 210), wherein the content object comprises a data file (see [0021]:  For example, the data object 136 may be a file, an image, a movie, a portion of a movie, a portion of a file, etc.); 
storing, in the content cache, an instance of the content object (see [0025-26]: When the NDN router 140 receives the data object 136 (for the first time), the NDN router 140 may store the data object 136 in the cache 141);
receiving, from a client device, a request that includes the unique identifier (see [0045]: The method 400 includes transmitting one or more interest messages to the server via an ICN network interface (e.g., a NDN network interface, a CCN network interface, etc.) at block 415. As discussed above, the one or more interest messages may include one or more names (i.e. unique identifier) for one or more data objects of the server);
determining the request is a content request (see [0016]: Millar discloses an ICN system architecture facilitating an Interest-Data Exchange wherein a client device may issue an interest message query (i.e. content request) to a server for a data object. Additionally, Millar teaches in [0024] that an interest message may include the name “/company1/video/video1.” (i.e. the name of content requested)); and 
upon determining that the request is a content request, providing to the client device from the content cache, the instance of the content object (see [0025]: When the NDN router 140 receives subsequent interest messages for the data object 136, the NDN router 140 may already have the data object 136 stored in its cache 141. In a general NDN system architecture, the NDN router 140 may transmit the data object 136 stored in the cache 141 toward the client device 130 in response to the request, instead of forwarding the request toward the server 110).
However, Millar does not explicitly disclose that the system above is a DNS server. Additionally, Millar fails to explicitly disclose a system comprising: 
a DNS resource record store that stores DNS resource records for resolving DNS queries; and
storing an instance of the content object in association with one or more DNS resource records associated with the content object and the unique identifier. 
In the same field of endeavor, Sevilla suggests a system comprising a DNS server for resolving DNS queries (see Page 476, second Column lines 8-12: achieving information-centricity in the Internet by extending the DNS server to store content names in addition to hostnames). Additionally, Sevilla teaches a system comprising:
a DNS resource record store that stores DNS resource records for resolving DNS queries (see Fig. 1, Page 477, Column 1 lines 41-44: Content Record (CR) format illustrated in Fig. 1; see Page 477, Column2 lines 31-32: when a client successfully resolves an iDNS query for an NDO, it receives the CR and one or more address records (i.e. using the DNS resource record of Fig. 1 to resolve queries)); and
storing an instance of the content object in association with one or more DNS resource records associated with the content object and the unique identifier (see Fig. 1 and Page 477, first column lines 41-54: Sevilla teaches the concept of an Information-Centric Networking (ICN) architecture for shifting from naming end-hosts in the Internet to naming content directly, the ICN comprising an Information-Centric DNS (iDNS) which includes at its core, a Content Record (CR) which contains in addition to the standard DNS resource record fields (i.e. DNS resource record), fields for the content name an apparatus (i.e. the unique identifier)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to enable the Information Centric Network (ICN) of Millar through the iDNS server of Sevilla, and storing, at the iDNS server, instances of one or more content objects in association with one or more DNS resource records. Incorporating the 

Regarding claim 2, Millar in view of Sevilla discloses the limitations of claim 1 as examined above. The combination of Millar and Sevilla teaches a system comprising a Domain Name Data Networking (DNDN) content delivery system (see [0019]: the system architecture 100 may be an NDN system architecture, wherein the NDN system architecture includes NDN routers adapted to store data objects in their caches ([0017])). The system of Sevilla further teaches a system wherein the DNS content cache stores a plurality of different content objects, the different content objects having a unique identifier (see Page 476, second column Paragraph 2: DNS stores content names (i.e. unique identifier) in addition to hostnames; See also Millar – [0025, 35]: storing NDN data objects in cache 141, wherein the data object may be associated with a name/identifier (see [0034])).   

Regarding claim 3, Millar in view of Sevilla teaches the limitations of claim 1 as examined above. The Millar-Sevilla combination teaches a system comprising a DNS server adapted to perform a variety of operations. Millar further suggests a system wherein the operations further comprise receiving the request via a DNDN content delivery system (see at least [0045] and Fig. 2: transmitting messages to the server via an ICN network interface (e.g. a NDN network interface). Fig. 1 also discloses a NDN content delivery networked system).

Regarding claim 5, Millar in view of Sevilla discloses the limitations of claim 1 as examined above. The system of Millar-Sevilla teaches a system adapted to store a local instance 

Regarding claim 6, Millar in view of Sevilla teaches the limitations of claim 1 examined above. The combination of Millar and Sevilla teaches a system comprising obtaining a content object having a unique identifier. Millar further teaches a system wherein the obtaining comprises requesting the instance of the content object from a second DNS server in a DNDN content delivery network in response to the request from the client device (see [0038]: The NDN router 140 may forward/route the one or more interest messages 210 (received from the client device 130) toward the server 110 (i.e. second server) when the data objects requested by the one or more interest messages 210 are not stored in a cache of the NDN router 140), wherein the DNS server receives the second request before receiving the request that includes the unique identifier (see [0025]: the NDN router 140 may forward the initial interest message toward the server 110. The server 110 may receive the initial interest message and may transmit the data object 136 to the NDN router 140. When the NDN router 140 receives the data object 136 (for the first time), the NDN router 140 may store the data object 136 in the cache 141).

Regarding claim 8
obtaining, via a processor of a server system included in the DNDN content delivery system, the content object having a unique identifier ((see [0025]: NDN router 140 receives the data object (i.e. content object) 136 from the server 110; [0038]: For example, the server 110 may transmit one or more data objects 215 identified by the one or more names (i.e. unique identifier) in the one or more interest messages 210), wherein the content object comprises a data file (see [0021]:  For example, the data object 136 may be a file, an image, a movie, a portion of a movie, a portion of a file, etc.); 
storing, in a content cache of the server, an instance of the content object (see [0025-26]: When the NDN router 140 receives the data object 136 (for the first time), the NDN router 140 may store the data object 136 in the cache 141); 
receiving, from a client device, a request that includes the unique identifier (see [0045]: The method 400 includes transmitting one or more interest messages to the server via an ICN network interface (e.g., a NDN network interface, a CCN network interface, etc.) at block 415. As discussed above, the one or more interest messages may include one or more names (i.e. unique identifier) for one or more data objects of the server);
determining the request is a content request (see [0016]: Millar discloses an ICN system architecture facilitating an Interest-Data Exchange wherein a client device may issue an interest message query (i.e. content request) to a server for a data object. Additionally, Millar teaches in [0024] that an interest message may include the name “/company1/video/video1.” (i.e. the name of content requested)); and 
upon determining that the request is a content request, providing to the client device from the content cache, the instance of the content object (see [0025]: When the NDN router 140 receives subsequent interest messages for the data 
While the method of Millar teaches a method for providing requested content to clients, the Millar reference does not explicitly teach nor suggest a method wherein the system above is a DNS server. Additionally, Millar does not teach a system comprising storing an instance of the content object “in association with one or more DNS resource records and the unique identifier”. 
In an analogous art, Sevilla suggests the concept of an Information-Centric Networking (ICN) architecture for shifting from naming end-hosts in the Internet to naming content directly, the ICN comprising an Information-Centric DNS (iDNS), the iDNS comprising:
storing an instance of the content object “in association with one or more DNS resource records and the unique identifier (see Fig. 1 and Page 477, first column lines 41-54: Sevilla teaches the concept of an Information-Centric Networking (ICN) architecture for shifting from naming end-hosts in the Internet to naming content directly, the ICN comprising an Information-Centric DNS (iDNS) which includes at its core, a Content Record (CR) which contains in addition to the standard DNS resource record fields (i.e. DNS resource record), fields for the content name an apparatus (i.e. the unique identifier)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to enable the Information Centric Network (ICN) of Millar through the iDNS server of Sevilla, and storing, at the iDNS server, instances of one or more content objects in association with one or more DNS resource records. Incorporating the iDNS server caching architecture of Sevilla into the NDN router(s) of Millar for temporarily caching content objects would facilitate enabling information centric networking through the DNS by 

Regarding claims 9 and 16, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied in view of Millar and Sevilla.

Regarding claim 10, it recites the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied in view of Millar and Sevilla.

Regarding claims 12 and 18, they recite the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied in view of Millar and Sevilla.

Regarding claims 13 and 19, they recite the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied in view of Millar and Sevilla.

Regarding claim 15, Millar teaches a Domain Name Data Networking (DNDN) system (see [0015]: Millar teaches an ICN system architecture (such as NDN system architecture) adapted to allow customers to request data using interest messages that identify the name of the requested data; see also [0026]) performing the operations comprising:
storing, by a system in a content delivery system (see Fig. 1 NDN routers 140), an instance of a content object (see [0025-26]: When the NDN router 140 receives the data object 136 (for the first time), the NDN router 140 may store the data object 136 in the cache 141), wherein the content object comprises a data file (see [0021]:  For example, the data object 136 may be a file, an image, a movie, a 
receiving, by the server from a client device via the DNDN content delivery system, a request that includes the unique identifier (see [0045]: The method 400 includes transmitting one or more interest messages to the server via an ICN network interface (e.g., a NDN network interface, a CCN network interface, etc.) at block 415. As discussed above, the one or more interest messages may include one or more names (i.e. unique identifier) for one or more data objects of the server);
determining the request is a content request (see [0016]: Millar discloses an ICN system architecture facilitating an Interest-Data Exchange wherein a client device may issue an interest message query (i.e. content request) to a server for a data object. Additionally, Millar teaches in [0024] that an interest message may include the name “/company1/video/video1.” (i.e. the name of content requested));
upon determining that the request is a content request, retrieving, by the system, using the one or more resource records, the instance of the content object from the content cache (see [0025] and [0038]: determining, by the NDN router 140, whether the data object requested by the one or more interest messages 210 are stored in the cache of the NDN router 140, and retrieving the one or more data objects 215 from the cache to be transmitted to the client device);  
providing, by the server system, the instance of the content object to the client (see [0025]: When the NDN router 140 receives subsequent interest messages for the data object 136, the NDN router 140 may already have the data object 136 stored in its cache 141. In a general NDN system architecture, the NDN router 140 may transmit the data object 136 stored in the cache 141 toward the client device 130 
While the Millar reference teaches a content delivery network to provide requested content to clients, Millar does not explicitly disclose that the system above is a DNS server. Additionally, Millar fails to explicitly disclose a system comprising storing an instance of the content object “in association with one or more DNS resource records and the unique identifier”. 
In the same field of endeavor, Sevilla suggests a system comprising a DNS server for resolving DNS queries (see Page 476, second Column lines 8-12: achieving information-centricity in the Internet by extending the DNS server to store content names in addition to hostnames). Additionally, Sevilla teaches a system comprising:
storing an instance of the content object in association with one or more DNS resource records associated with the content object and the unique identifier (see Fig. 1 and Page 477, first column lines 41-54: Sevilla teaches the concept of an Information-Centric Networking (ICN) architecture for shifting from naming end-hosts in the Internet to naming content directly, the ICN comprising an Information-Centric DNS (iDNS) which includes at its core, a Content Record (CR) which contains in addition to the standard DNS resource record fields (i.e. DNS resource record), fields for the content name an apparatus (i.e. the unique identifier))
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to enable the Information Centric Network (ICN) of Millar through the iDNS server of Sevilla, and storing, at the iDNS server, instances of one or more content objects in association with one or more DNS resource records. Incorporating the iDNS server caching architecture of Sevilla into the NDN router(s) of Millar for temporarily caching content objects would facilitate enabling information centric networking through the DNS by extending the DNS to store content names in addition to hostnames, thereby reducing latency as 


Regarding claim 21, Millar in view of Sevilla is applied as disclosed in claim 1 examined above. Millar in view of Sevilla teaches a system comprising obtaining a content object having a unique identifier, wherein the content object comprises a data file. Millar further teaches a system wherein the data file comprises a media file (see [0021]:  For example, the data object 136 may be a file, an image, a movie, a portion of a movie, a portion of a file, etc.).


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 20160380986) in view of Sevilla et al. “iDNS: Enabling Information Centric Networking Through The DNS”, hereinafter Sevilla, in further view of Fredricksen et al. (US 20120317188) hereinafter Fredricksen.
Regarding claim 7, Millar in view of Sevilla teaches a system in accordance with the limitations of claim 1 as discussed above. The system of Millar-Sevilla teaches a system comprising providing the instance of the content object to a client in response to receiving a request from the client. 
However, the combination of Millar and Sevilla fails to explicitly teach a system comprising:
determining whether the instance of the content object is expired based on a time-to-live value in one or more DNS resource records associated with the content object.
In the same field of endeavor, Fredricksen teaches a system in accordance with the present invention wherein the operations further comprise:
determining whether the local instance of the content object is expired based on a time-to-live value in one or more DNS resource records associated with the content object (Fredricksen - see [0056]: determining the server’s freshness based on either examining an associated expiration date (i.e. time-to-live value) or by a simple test of the document’s LM-factor, wherein the LM-factor of a document is defined as the ratio of the time elapsed since the document was cached in the object archive to the age of the document in accordance with the date/time assigned to it by its host). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Millar-Sevilla to include the method of Fredricksen suggesting checking whether the local instance of the content object is expired based on a time-to-live value in one or more DNS resource records. The motivation would have been to ensure freshness of the requested data and/or preventing cache miss events, thereby improving the user’s web browsing experience.

Regarding claims 14 and 20, they recite the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied in view of Millar, Sevilla and Fredricksen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454